MEMORANDUM **
Melvin Jones, Jr. appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that his constitutional rights were violated in connection with a custody dispute over his daughter. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003). We affirm because Jones presents no issue of fact that the defendants violated his constitutional rights under 42 U.S.C. § 1983.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.